DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on July 13, 2021 and Nov. 24, 202 have been considered by the Examiner.

Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first control unit and a second control unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (EP Pub: 721158A1) and in further view of Hirose (US Pub: 2013/0318528) and Saito (US Pub: 2018/0039454). 	Regarding claim 1, Matsuzawa teaches: A printer system, comprising: a host computer configured to generate and transmit print data; and a printer connected to the host computer via a communication line and configured to receive the print data and perform printing based on the print data [col 4: lines 5-8, col 3: lines 34-35, col 5: lines 31-33, col 6: lines 1-4], wherein the host computer includes: a first communication interface connected to the printer; a first display; and a first control unit configured to perform a first monitoring operation to determine operation states of the host computer and the printer and a communication state of the communication line in association with a monitored time, and control the first display to display a result of the first monitoring operation [fig. 4: 10, 11, col 4: lines 5-22, lines 25-35, col 5: lines 47-54], and the printer .
Matsuzawa introduces a bidirectional interface between the host computer and the printer for transmitting printer and host operation state associated with error condition.  Matsuzawa does not specify operation state of the printer and the host or communication state of communication line in association with a monitored time.  In the same field of endeavor, Hirose monitors operation state of a host device in association with time [p0115].  And Saito of the same field of endeavor monitors communication state of communication line [abstract].  
Therefore, given Hirose and Saito’s teaching on monitoring state of host computer and communication line in association with time, and Matsuzawa’s prescription on monitoring and displaying printer and host state on both the printer and the connected host through bidirectional communication, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to implement a bidirectional communication between a printer and a host for displaying devices and communication line status on both devices for providing user convenience for data notification and comparison. 	
Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsuzawa further teaches: The printer system according to claim 1, wherein the operation state of the host computer determined through the first monitoring operation includes a same operation state parameter as the operation state of the host computer determined through the second monitoring operation [col 5: lines 47-54, col 7: lines 2-17 (Print data error status is shared with and display on both the printer and the host.)].  Therefore, given Matsuzawa’s teaching on monitoring and displaying printer operating state information on both the printer and the host and Matsuzawa in view of Hirose and Saito’s teaching on monitoring printer, host, and communication line status, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to monitor and display any status information on both devices for notification purpose.
Regarding claims 3 and 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Claims 3 and 4 have been analyzed and rejected with regard to claim 2. 	Regarding claim 5, the rationale applied to the claim 1 rejection has been incorporated herein.  Matsuzawa further teaches: The printer system according to claim 1, wherein the operation state of the host computer determined through the second monitoring operation includes an amount of print data recognized by the second control unit as being transmitted from the host computer and an amount of print data recognized by the second control unit as being received by the printer [col 5: lines 31-
Claim 7 has been analyzed and rejected with regard to claim 1.
Regarding claims 8-11, the rationale applied to the rejection of claim 7 has been incorporated herein.  Claims 8-11 have been analyzed and rejected with regard to claims 2-5 respectively.
Claim 14 has been analyzed and rejected with regard to claim 1.
Regarding claims 15-18, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claims 15-18 have been analyzed and rejected with regard to claims 2-5 respectively.
Allowable Subject Matter
6.	Claims 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674